Citation Nr: 9908131	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-26 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1956 to June 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Boise 
Regional Office (RO) April 1997 rating decision which denied 
service connection for coronary artery disease and granted 
service connection for residuals of a right clavicle 
fracture, assigning a noncompensable rating thereto.

By September 1998 rating decision, the RO granted service 
connection for a bilateral fungal infection of the feet, 
Bell's palsy, and residuals of a cholecystectomy, assigning 
each a noncompensable disability evaluation.  As the veteran 
has not disagreed with the ratings assigned, there is no 
jurisdiction-conferring notice of disagreement therewith and 
these issues are not before the Board at this time.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997).


FINDINGS OF FACT

1.  There is no competent evidence linking the veteran's 
coronary artery disease to active service, nor is it shown to 
be manifest to a compensable degree within one-year 
immediately following separation therefrom.

2.  The medical evidence does not show that the veteran's 
right arm motion is limited at the shoulder level, midway 
between the side and shoulder level or to 25 degrees from the 
side.

3.  It is not shown that the veteran has impairment of his 
right humerus with malunion, moderate or marked deformity, or 
that he has had recurrent dislocation at the right 
scapulohumeral joint with infrequent episodes and guarding of 
movements at the shoulder level or frequent episodes and 
guarding of all arm movements.

4.  The evidence does not show that he has impairment of the 
right clavicle or scapula with malunion or nonunion.  

5.  The combination of the veteran's multiple, noncompensable 
service-connected disabilities produces probable interference 
with normal employability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for coronary artery 
disease.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable evaluation for residuals 
of a right clavicle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5200, 5202, 5202, 5203 (1998).

3.  A 10 percent disability rating is warranted for the 
veteran's multiple, service-connected disabilities.  
38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Coronary Artery Disease

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, where cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309 (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The veteran contends that he flew cargo planes late at night 
during active service, and that this usually required him to 
eat high cholesterol meals served by base operation snack 
bars, as they were the only places where meals were available 
late at night.  He further contends that his repeated intake 
of high cholesterol foods during active service caused 
coronary artery disease, and service connection is therefore 
warranted for his coronary artery disease.

The veteran submitted numerous documents in support of this 
claim, including copies of general medical articles and 
reference materials.  However, as this material does not 
specifically relate the onset of the veteran's coronary 
artery disease to his period of active service, it cannot 
itself satisfy the nexus element of a well-grounded claim.  
See Sacks v. West, 11 Vet. App. 314 (1998). 

A review of the veteran's service medical records reveals no 
clinical finding or diagnosis indicative of in-service 
coronary artery disease.  The service entrance examination in 
1956 shows a normal clinical evaluation relative to the 
heart; at that time it was noted that he had rheumatic fever 
at age 4 without recurrence, and that he had never been told 
he had a heart murmur.  Blood pressure readings were 120/74 
in January 1956 and 135/75 in July 1956.  A July 1958 
reenlistment examination does not show any clinical finding 
of coronary artery disease, and reflects that his blood 
pressure was 110/68.  On examination in September 1959, 
clinical evaluation of the heart revealed normal findings, 
and his blood pressure ranged from 116-124 systolic and from 
68-72 diastolic.  An accompanying Report of Medical History 
shows that he indicated he had not had any pain or pressure 
on his chest, palpitation or a pounding heart, or high or low 
blood pressure.

The veteran was examined for Officers Candidate School in 
August 1960.  Clinical evaluation of his heart revealed 
normal findings, and his blood pressure was 120/82.  It was 
noted that, at age 5, he had rheumatic fever with no heart 
involvement.  A May 1961 examination reflects a normal heart 
on clinical evaluation, and normal blood pressure readings.  
An accompanying electrocardiogram (EKG) report shows that a 
borderline left axis was identified, but that the veteran's 
heart was otherwise normal.  On examination in October 1961, 
clinical evaluation of his heart revealed normal findings, 
and his blood pressure was 118/76 in a sitting position, 
116/74 in a recumbent position and 120/78, standing.  June 
and November 1962 examinations do not show any report or 
finding of coronary heart disease, and reflect that, in June 
1962, his blood pressure was 110/70 in a sitting position, 
108/68 in a recumbent position and 112/70, standing; and 
that, in November 1962, it was normal in sitting position, in 
a recumbent position and standing.  On examination in October 
1963, clinical evaluation of his heart revealed normal 
findings.  A September 1964 examination does not show any 
report or finding of coronary artery disease, and the 
veteran's blood pressure was 122/80 in a sitting position, 
118/78 in a recumbent position and 128/86 in standing.  An 
August 1965 examination shows that clinical evaluation of his 
heart revealed normal findings, and that his blood pressure 
was 112/80, sitting, 110/68 in a recumbent position and 
114/88, standing.  On examination in July 1966, clinical 
evaluation of the veteran's heart revealed normal findings, 
and his blood pressure was 120/80, sitting, 116/76 in a 
recumbent position and 124/82, standing.  It was noted that 
he had rheumatic fever with no cardiac involvement at age 5.  
On October 1967 examination, clinical evaluation of the 
veteran's heart was normal, and his blood pressure was 
110/68, sitting, 108/64 in a recumbent position and 120/72, 
standing.  On examination in September 1968 and September 
1969, no clinical finding of coronary artery disease was 
evident, and in September 1968, the blood pressure was 
116/76, sitting, 120/74 in a recumbent position and 118/72, 
standing; and in, September 1969, it was 130/88.

On examination in October 1970, the veteran's heart was 
normal on clinical evaluation, and his blood pressure was 
128/86, sitting, and 136/86, standing.  A November 1971 
examination shows a normal clinical evaluation of the heart, 
and blood pressure of 118/82, sitting, and 120/84, standing.  
An October 1972 AF Form 696 shows that he reported he had 
rheumatic fever at age 6, and that he had never been advised 
that he had a murmur.  It was noted there was no record that 
he had a murmur.  Examination in October 1972 and September 
1973 shows no report or clinical finding of heart disease, 
and in October 1972, his blood pressure was 126/88 and 
124/88; in September 1973, it was 120/78 and 124/80.  On 
examination in November 1974, clinical evaluation of the 
heart revealed normal findings, and his blood pressure was 
120/88 and 126/88.  An accompanying EKG report showed 
findings that had not changed since May 1961, and revealed 
that the heart was otherwise normal.  On examination in 
November 1975, clinical evaluation of his heart was normal, 
and his blood pressure was 112/80 and 112/82.  An EKG report 
reflects that his heart was within normal limits.  The March 
1976 service retirement medical examination reflects that 
clinical evaluation of the heart again revealed normal 
findings, and his blood pressure was 112/80 and 112/82.  An 
EKG report revealed a normal heart.  In an accompanying 
Report of Medical History, he indicated that he had not had 
pain or pressure on his chest, palpitation or a pounding 
heart, heart trouble or high or low blood pressure.

Private hospital records, dated in November to December 1976, 
show that the veteran underwent an exploratory laparotomy and 
cholecystectomy.  However, they further show that, on 
admission, examination of his heart did not reveal any 
enlargement or murmurs.  It was noted that his sinus rhythm 
was normal and that peripheral pulses were full and equal, 
bilaterally.  

Private hospital records from February to March 1978 show 
that the veteran was treated for substernal tightness and 
aching in his left intrascapular region.  Examination of the 
heart revealed that it was normal to palpitation.  No murmurs 
were detected and a fourth heart sound was audible.  His 
blood pressure was 145/100.  The diagnoses at hospital 
discharge were coronary arterial sclerotic heart disease with 
acute anteroseptal myocardial infarction, ventricular 
arrhythmia with frequent premature ventricular contraction 
and occasional short runs of ventricular tachycardia and 
hypercholesterolemia.  It was noted that he did not have an 
antecedent history of coronary artery disease or 
hypertension, and that he had been in excellent health prior 
to admission.  

Treatment records from D. Sim, M.D., dated from March to 
September 1978, show that the veteran received follow-up 
treatment for a myocardial revascularization performed in 
April 1978.  A June 1978 examination report shows that he 
remained free of anginal symptoms.  Examination of his heart 
revealed that it was normal to palpitation, and the blood 
pressure was 130/80.  An EKG revealed sinus rhythm with 
evidence of anteroseptal myocardial infarction, old by prior 
tracings.  In September 1978, the veteran underwent a 
cardiovascular treadmill stress testing.  An EKG at that time 
did not reveal any significant abnormality.

Hospital records, dated in April 1978, from Saint Luke's 
Hospital, show that the veteran operative interventions 
there, including retrograde left heart catheterization, left 
ventricular angiography and bilateral selective coronary 
angiography.  On admission, it was noted that he had an acute 
myocardial infarction in February 1978.  Examination of the 
heart revealed it was normal to palpitation.  No murmurs were 
detected and an intermittent fourth heart sound was audible.  
His blood pressure was 120/80.  The diagnoses were coronary 
arteriosclerotic heart disease, anteroseptal myocardial 
infarction in February 1978, hyperlipidemia and ventricular 
arrhythmia.

Hospital records, dated in April to May 1978, from Saint 
Luke's Hospital, show that the veteran underwent a vein 
bypass insertion and a cardiopulmonary bypass.  On admission, 
it was noted that he had had an acute myocardial infarction 
in February 1978 which had been without any apparent 
preliminary symptoms.  Cardiac examination was unremarkable, 
and the blood pressure was 124/82.  An EKG revealed evidence 
of an old myocardial infarction.  No other abnormality was 
noted.  The pre- and postoperative diagnoses were coronary 
artery disease with stenosis of the proximal left and 
anterior descending and proximal posterior descending 
arteries, and antecedent anteroseptal myocardial infarction 
in February 1978.

A May 1992 report from the Boise VA Medical Center (MC) 
reflects that the veteran was hospitalized there for a day 
due to chest pain.  Examination of his heart revealed a soft 
gallop, but no murmur.  Blood pressure was 164/104.  An EKG 
revealed a normal sinus rhythm, and a chest X-ray showed a 
slight increase in heart size. The diagnoses were unstable 
angina, possible small acute myocardial infarction, coronary 
artery disease with a history of myocardial infarction in May 
1978 and coronary artery bypass graft (three vessels) in June 
1978, borderline hypertension and a cholesterol of 240.

Hospital records, dated in May 1992, from the Seattle VAMC, 
show that the veteran underwent retrograde left heart 
catheterization, selective coronary angioplasty, saphenous 
vein angiography and biplane ventriculography.  On admission, 
it was noted that he had a medical history of coronary artery 
disease, including status post anterior myocardial infarction 
in May 1978, hypercholesterolemia and borderline 
hypertension.  The diagnoses included unstable angina which 
was status post percutaneous transluminal coronary 
angioplasty, hypercholesterolemia and borderline 
hypertension.

Outpatient treatment records, dated in May 1992 to January 
1998, from the Boise VAMC, reveal that the veteran was 
treated there for symptomatology associated with coronary 
artery disease on numerous occasions during that period.  
None of those records relate the veteran's coronary artery 
disease to his period of active service.  Rather, they show 
the first manifestation of coronary artery disease was a 
myocardial infarction in 1978.

A report from the Boise VAMC, dated in November to December 
1993, shows that the veteran was hospitalized there for chest 
pain.  On admission, it was noted he had a long history of 
coronary artery disease, and that his first myocardial 
infarction occurred in 1978.  The diagnosis was unstable 
angina, coronary arteriosclerotic heart, hypercholesterolemia 
and borderline hypertension.

Hospital records, dated in December 1993, from the Seattle 
VAMC, show that the veteran was hospitalized there for 
operative interventions which included a left heart 
catheterization, native coronary angiogram, saphenous vein 
angiogram and coronary artery bypass grafting.  The diagnoses 
at discharge included coronary artery disease, status post 
anterior wall myocardial infarction of 1978 and coronary 
artery bypass grafting times three vessels in 1978.  Other 
associated diagnoses included history of hypercholesterolemia 
and history of hypertension.

By March 1998 statement, the veteran's wife indicated that 
the veteran flew cargo planes for 10 years during active 
service.  She reported that he had spent at least 100 hours 
in the air most months and that he had to eat his meals at 
flight line or officer club snack bars.  She noted that these 
snack bars served nothing but high cholesterol foods, and 
that his late flying schedule made the snack bars the only 
place where food was available.  She opined that cholesterol 
takes years to develop, and that his 10 years of flying had 
taken a toll on his health.  She stated that stress 
associated with his retirement and the build up of 
cholesterol in his "veins" had caused his heart attack in 
1978.

At his March 1998 hearing, the veteran testified that he had 
not experienced any heart problems during active service.  He 
reported that he flew cargo planes late at night during 
service, and that he had to eat a majority of his meals at 
base operation snack bars.  He indicated that the greasy food 
served at the snack bars was high in cholesterol, and the 
first time he noticed that there was something wrong with his 
heart was in February 1978.  He stated that he had never been 
advised that he had blood pressure problems during active 
service.  He reported that the onset of his coronary artery 
disease occurred in November 1974, as an EKG at that time 
showed that he had an elevated reading.  He further reported 
that a 1961 EKG had shown that he had a borderline left axis 
problem.  He indicated that he continued to receive treatment 
for his coronary artery disease at a VA hospital.  He 
reported that his high cholesterol levels were not a recent 
manifestation, but had taken many years to develop and dated 
back to his active service.  He indicated that no doctor at 
the VA had explored whether his coronary artery disease was 
related to his active service.  He reported that he was not 
medically treated for coronary artery disease during the 
period between separation from active service and his first 
heart attack in February 1978.  His wife testified that the 
veteran did not feel well and had lost weight during the year 
prior to his discharge from active service.  She indicated 
that this might have been due to symptomatology associated 
with coronary disease.  She reported that he lost weight and 
was more tired than normal during the period between his 
discharge from active service and the February 1978 heart 
attack.

On careful review of the record, the Board is of the opinion 
that the veteran has not presented evidence of a well-
grounded claim of service connection for coronary artery 
disease.  His service medical records do not show any report, 
clinical finding or diagnosis of coronary artery disease.  In 
addition, while May 1961 and November 1974 EKG reports reveal 
an indeterminated frontal plane axis, these reports also show 
that the heart was otherwise normal.  Moreover, his March 
1976 service retirement medical examination shows that a 
clinical evaluation of his heart revealed normal findings.  
Additionally, while subsequent VA records show that he 
underwent various operations as a result of his coronary 
artery disease, none of these records demonstrate any 
relationship or nexus between the coronary artery disease and 
his period of active service.  Rather, they consistently 
demonstrate that the symptomatology associated with his 
coronary artery disease was first evident at the time of his 
myocardial infarction in February 1978, a year and a half 
after his discharge from active service.  The post-service, 
private treatment records are likewise negative for any link 
or nexus between the veteran's coronary artery disease and 
his period of active service, nor do they show any pertinent 
manifestation of heart disease to a compensable degree within 
the one-year period immediately following his service 
separation.  Rather, the records from Saint Alphonsus 
Hospital reflect that his heart was normal at the time of a 
November 1976 examination, and that he did not have an 
antecedent history of coronary artery disease at the time of 
his February 1978 myocardial infarction.  In addition, the 
records from Saint Luke's Hospital relate the veteran's 
coronary artery disease to his myocardial infarction of 
February 1978.  Furthermore, he testified that he did not 
have any trouble with his heart during his period of active 
service or the period between his discharge from active 
service and his myocardial infarction in February 1978.  As 
such, there is no evidence of record which establishes a 
nexus or link between the veteran's coronary artery disease 
and his period of active service, nor is there evidence of 
the condition within the one-year presumptive period 
immediately following his service separation.  While the 
Board is sympathetic to the beliefs of the veteran and his 
spouse, his claim cannot be viewed as well grounded under 
these circumstances.  Caluza, 7 Vet. App. at 506.

The Board has also has carefully considered the contentions 
and testimony of the veteran and his wife regarding the 
etiology of his coronary artery disease.  However, as laymen, 
they are not qualified or competent to render an opinion as 
to medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, they are not 
competent to provide the required nexus between the veteran's 
coronary artery disease and his period of active service.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, application of the benefit-of-the-doubt rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent evidence of record establishing that 
the veteran's coronary artery disease had its onset during 
active service.

It is observed that as the veteran's claim of service 
connection for coronary artery disease is not well grounded, 
the VA is under no duty to assist him in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  However, 
the U.S. Court of Appeals for Veterans Claims (formerly known 
as the U.S. Court of Veterans Appeals) has held that, when a 
veteran fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a), VA has a duty under 38 U.S.C.A. 
§ 5103(a) to advise him of the evidence required to complete 
the application.  This obligation depends on the particular 
facts of the case and the extent to which VA advised the 
veteran of the evidence necessary to be submitted with his 
benefits claim. See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what kind of evidence would make his case well grounded.  
In this case, competent medical evidence which provides a 
nexus between his coronary artery disease and active service 
would be necessary to make this claim well grounded.

II.  Residuals of a Right Clavicle Fracture

The veteran contends that the symptomatology associated with 
the residuals of his right clavicle fracture are more 
disabling than a noncompensable disability evaluation 
reflects.  He maintains that an increased evaluation is 
warranted for his service-connected residuals of a right 
clavicle fracture.

His claim for an increased evaluation for his service-
connected residuals of a right clavicle fracture is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), in that it is 
plausible or capable of substantiation.  Murphy, 1 Vet. App. 
at 78.  In general, an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of the residuals of his right clavicle fracture 
(within the competence of a lay party to report) is 
sufficient to conclude that this claim is well grounded.  The 
Board finds that the facts relevant to this issue on appeal 
have been properly developed and that the statutory 
obligation of the VA duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran's residuals of a right clavicle fracture are 
currently rated under Diagnostic Codes 5201, 5202 and 5203.  
Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted when there is limitation of motion of the minor arm 
at the shoulder level or midway between the side and shoulder 
level.  When there is limitation of motion of the minor arm 
to 25 degrees from the side, a 30 percent evaluation will be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5201 (1998).

Diagnostic Code 5202 provides a 20 percent evaluation when 
there is impairment of the minor humerus with malunion and a 
moderate or marked deformity, or where there is recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movements only at the shoulder level 
or frequent episodes and guarding of all arm movements.  A 40 
percent evaluation is warranted when there is impairment of 
the minor humerus with fibrous union.  Impairment of the 
minor humerus with nonunion of (false flail joint) warrants a 
50 percent evaluation, and with loss of head (flail shoulder) 
a 70 percent evaluation may be assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides that an impairment of the 
clavicle or scapula with malunion warrants a 10 percent 
disability rating.  An impairment of the clavicle or scapula 
with nonunion and without loose movement also warrants a 10 
percent disability rating.  Impairment of the clavicle or 
scapula with nonunion and with loose movement is assigned a 
20 percent disability rating.  Dislocation of the clavicle or 
scapula also warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a.

The veteran's residuals of a right clavicle fracture may also 
be rated under Diagnostic Code 5200 depending on the symptoms 
found to be present.  
Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 20 percent evaluation is warranted where ankylosis of 
the minor shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  A 
30 percent evaluation is warranted where ankylosis of the 
minor shoulder is intermediate between favorable and 
unfavorable.  A 40 percent evaluation is warranted where 
ankylosis of the minor shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a.

The veteran's service medical records reflect that he 
fractured his right clavicle in October 1959.  A November 
1959 record shows that his fractured right clavicle was 
healing well, but that there was a slight prominence at the 
fracture site.  It was noted that he would return the 
following month to have his cast removed.  The remainder of 
his service medical records are devoid of any report or 
clinical finding relating symptomatology associated with his 
right clavicle fracture residuals.

The Board notes that the treatment records from the Boise and 
Seattle VAMCs, Saint Alphonsus Hospital, Saint Luke's 
Hospital and Dr. Sim do not show any reports or findings 
relating to symptomatology associated with the residuals of 
the veteran's right clavicle fracture.

The outpatient treatment records, dated in May 1992 to 
January 1998, from the Boise VAMC, do not show that the 
veteran was treated there for symptomatology associated with 
his right clavicle fracture residuals.  Rather, evaluation of 
his right upper extremities revealed no abnormality at the 
time of examination in October 1992 and April 1994.

At his March 1998 hearing, the veteran testified that he did 
not experience any pain in his right shoulder.  He reported 
that he was unable to throw a baseball a long distance, and 
that problems with his right shoulder required him to start 
his lawn mower with his left arm.  He indicated that he did 
not recall that he had ever had problems picking up things 
with his right shoulder.

On VA medical examination later that month, the veteran 
reported that he owned a foundry where he occasionally helped 
lift ingots and molds.  He indicated that his right shoulder 
had not given him any problem completing these duties.  
Examination of his right shoulder revealed normal musculature 
without callus on palpation.  His right shoulder range of 
motion was 180 degrees on forward elevation and lateral 
abduction, and 90 degrees on internal and external rotation.  
It was noted that there was no evidence of subjective 
discomfort.  The impression was that the veteran had a status 
post fracture of the right clavicle which had healed without 
complication.  It was noted that a right shoulder disability 
had not been found on examination, and that the veteran's 
right shoulder had a full range of motion.

On the basis of the foregoing evidence, the Board is of the 
opinion than a compensable evaluation is not warranted for 
the residuals of the veteran's right clavicle fracture under 
Diagnostic Code 5201.  Under this code, an increased 
evaluation would require the evidence to show that the 
veteran's right arm motion is limited at the shoulder level, 
midway between the side and shoulder level, or
to 25 degrees from the side.  This is not demonstrated by the 
evidence.  Rather, the veteran's March 1998 VA medical 
examination shows that his right shoulder's range of motion 
was reported as 180 degrees on forward elevation and lateral 
abduction, and 90 degrees on internal and external rotation.  
In addition, the examiner noted that the veteran's right 
shoulder had a full range of motion.  Therefore, as the 
veteran's right arm has not been shown to have a limited 
motion, a compensable disability evaluation is not warranted 
for the residuals of his right clavicle fracture under 
Diagnostic Code 5201.

A compensable evaluation is not warranted for the veteran's 
service-connected residuals of a right clavicle fracture 
under Diagnostic Code 5202.  An increased evaluation under 
this code requires the evidence to show that the veteran has 
an impairment of his right humerus with malunion with 
moderate or marked deformity.  In the alternative, the 
evidence must show that he has had recurrent dislocation at 
the right scapulohumeral joint with infrequent episodes and 
guarding of movements at the shoulder level or frequent 
episodes and guarding of all arm movements.  However, neither 
of the above criteria are demonstrated by the evidence.  
Rather, the evidence presents no report or finding that he 
has impairment of his right humerus, malunion or deformity.  
In addition, the evidence does not reflect that he 
experiences recurrent dislocation at his right scapulohumeral 
joint.  Thus, a compensable evaluation is not warranted for 
the residuals of the veteran's right clavicle fracture under 
Diagnostic Code 5202.

A compensable evaluation is also not warranted for the 
veteran's service-connected residuals of a right clavicle 
fracture under Diagnostic Code 5203.  Under this code, 
evidence of an impairment of the right clavicle or scapula 
with malunion or nonunion, with or without loose movement, 
will be assigned a compensable disability rating.  In this 
case, the evidence shows no report or finding of malunion or 
nonunion of the right clavicle or scapula.  Thus, a 
compensable evaluation is not warranted under Diagnostic Code 
5203.

The Board observes that, as there is no report or finding of 
ankylosis of the scapulohumeral articulation, Diagnostic Code 
5200 is inapplicable to this case.  Application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, has also been 
considered with regard to the residuals of the veteran's 
right clavicle fracture.  However, there is no clinical 
evidence of objective pathology of functional loss due to 
pain, limitation of motion, weakness, etc., permitting 
assignment of a compensable evaluation under these criteria.  
Rather, the March 1998 VA medical examination report shows 
that residuals of the veteran's right clavicle fracture were 
not found at that time, and that his right shoulder had a 
full range of motion.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than that set forth 
above.

In addition, under 38 C.F.R. § 3.321(a) the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  
Under § 3.321(b)(1) there is authority to accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, on field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of the regular schedular standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In the case at hand, the evidence does not 
show that the veteran has not been recently hospitalized for 
the residuals of his right clavicle fracture.  In addition, 
the March 1998 VA medical examination shows that he reported 
that he owned a foundry, and that the residuals of his right 
clavicle fracture had not interfered with his duties there.  
It is observed that the RO declined to refer the claim for 
extraschedular rating.  The Board agrees that an 
extraschedular rating is not in order in this case as there 
is nothing in the disability picture presented to indicate 
that the regular rating criteria are insufficient to evaluate 
the current claim.

Nevertheless, the veteran has multiple, service-connected 
disabilities, rated noncompensable (residuals of a 
cholecystectomy and right clavicle fracture, as well as 
Bell's palsy, by history, and bilateral foot fungal 
infection).  While the Board notes that none of the foregoing 
service-connected disabilities are singly disabling to a 
compensable degree under the pertinent rating criteria, the 
combined effect of the above-cited, four service-connected 
disabilities on normal employability raises the likelihood 
that he does experience interference in civil employment, 
warranting application of a single 10 percent rating under 
38 C.F.R. § 3.324 (1998).  The doctrine of reasonable doubt 
(38 C.F.R. § 4.3) has been resolved in the veteran's favor in 
connection with this matter.  
	
ORDER

Service connection for coronary artery disease is denied.

A compensable rating for residuals of a right clavicle 
fracture is denied.

Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities is established; 
to this extent, the appeal is allowed.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

- 19 -


- 1 -


